Citation Nr: 0716479	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA), claimed as a stroke, and 
transient ischemic attacks (TIAs).  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for claimed arthritis 
of multiple joints (other than the hips).  

5.  Entitlement to service connection for claimed bilateral 
hip arthritis.  

6.  Entitlement to service connection for a claimed visual 
disorder.  

7.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision issued 
by the RO.  

The issues of service connection for a CVA/TIA disorder, a 
low back disorder, arthritis of multiple joints (other than 
the hips), bilateral hip arthritis, a visual disorder, and 
PTSD are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The currently demonstrated  bilateral ankle disorder 
manifested by pain, soft tissue edema and an Achilles tendon 
insertion spur is shown as likely as not to have had its 
clinical onset during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral ankle disability manifested by pain, soft tissue 
edema and an Achilles tendon insertion spur is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the veteran's service medical records 
and observes that he was treated for multiple ankle 
complaints during service, including for left ankle stress in 
September 1981, a right ankle sprain in February 1982, a 
painful left ankle of questionable etiology in August 1984, 
chronic right ankle pain in January 1987, bilateral ankle 
pain in February 1987, a physical profile based on bilateral 
ankle pain (overuse syndrome) in June 1987 and bilateral 
ankle pain in July 1987.  

Moreover, in-service ankle x-ray studies from September 1986 
revealed calcaneal spurs at the insertion of the Achilles 
tendon, bilaterally, and a small bony finding at the medial 
talus just below the medial malleolus on the right, while 
right ankle x-ray studies from February 1987 revealed a 
calcaneal spur at the insertion of the Achilles tendon.  

Subsequent to service, VA right ankle x-ray studies from 
October 1997 revealed mild lateral soft tissue swelling.  

The veteran underwent a VA examination in September 2003, 
with an examiner who reviewed the claims file.  The 
examination revealed full range of motion of the ankles, but 
x-ray studies revealed a small Achilles tendon insertion spur 
on the left and generalized soft tissue edema, bilaterally.  

Based on these findings, the examiner rendered a diagnosis of 
chronic bilateral ankle pain, of unknown etiology.  However, 
the examiner further opined that it was "as likely as not" 
that the veteran's ankle pain was directly related to his in-
service, manifestations.  As the pain had never completely 
gone away, it was found to be the same pain he had while in 
service, and it had increased in frequency over the years.  

In this case, the Board is aware that the veteran's bilateral 
ankle diagnosis concerns pain, which, under Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), is not a disability in and 
of itself.  

However, as indicated, this ankle pain has been accompanied 
by x-ray findings of bilateral soft tissue edema and a small 
Achilles tendon insertion spur on the left.  

Thus, it is the conclusion of the Board that the veteran has 
current and chronic right and left ankle disability that as 
likely as not had its clinical onset during his extensive 
period of active service.  Indeed, the 2003 examiner 
specifically noted a worsening of ankle pain since service.  

By extending the benefit of the doubt to the veteran in this 
case, service connection is warranted.  38 U.S.C.A. 
§ 5107(b).  



ORDER

Service connection for a bilateral ankle disability 
manifested by pain, soft tissue edema and a Achilles tendon 
insertion spur is granted.  




REMAND

The claims file includes a favorable Social Security 
Administration (SSA) decision regarding disability benefits 
from March 2004, but the record does not reflect that efforts 
have been made to obtain corresponding medical records to 
date.  Such efforts are required, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).  

Also, the evidence of record indicates that the veteran was 
treated for a TIA in January 1995, and a February 1995 VA 
treatment record reflects that this TIA was likely secondary 
to his hypertension, for which service connection is in 
effect.  

Subsequent evidence contains conflicting findings.  The VA 
examiner who examined the veteran in September 2003 noted a 
CVA to which "his hypertension was a direct contributor," 
and a May 2004 VA neurological examination report from the 
same examiner contains a diagnosis of status post CVA with 
residual right upper extremity weakness.  

On the other hand, the report of a March 2005 VA neurological 
examination conducted by a separate examiner indicates that 
there did not appear to be any evidence of a stroke, although 
the veteran's stroke risk was high due to his cardiovascular 
disease and diabetes mellitus.  

Both of the noted VA examiners reviewed the veteran's claims 
file, and the Board thus finds that a further examination, 
based on a claims file review, is needed to resolve the 
conflicting medical opinions of record.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the SSA and request that all 
of the veteran's medical records 
associated with the March 2004 decision 
be submitted for review.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of his claimed 
CVA/TIA disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current disability 
was caused or permanently worsened by his 
service-connected cardiovascular 
disorders and/or diabetes mellitus.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the claims of service 
connection for a CVA/TIA disorder, a low 
back disorder, arthritis of multiple 
joints (other than the hips), bilateral 
hip arthritis, a visual disorder, and 
PTSD should be readjudicated.  

If the determination of one or more 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


